Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 5 recites “wherein the image further includes...” It’s not clear whether “the image” refers to “an image including at least a 3D representation of a virtual assistant” (recited in claim 4) or to “an image including three-dimensional (3D) representation of at least one vehicle” (recited in claim 1). For examining purposes, it will be interpreted as the latter.
Claims 12 and 19 also have similar issue.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-10, 13-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creath (Pat. No. 9,691,189, in view of Grossman et al. (Pub. No. US 2019/0050133).

Regarding claim 1, Creath discloses a method, comprising: 
by one or more processors, 
presenting, on a display associated with an electronic device, an image including three-dimensional (3D) representations of at least one vehicle involved in a vehicular incident, and at least one non-vehicular object proximate the vehicular incident (Col. 6, ll. 30-50. In particular, Fig. 2 illustrates 3D representations of a vehicle and a tree involved in an accident, both presented in visual perspective 212);
providing (Col. 6, ll. 1-16. In particular, a user can click on a symbol 206 (which is a car in Fig. 2, but could be other objects, hazards, buildings and structures, roadways, people, animals, environmental aspects, and the like). After being selected, the symbol 206 can be manipulated, e.g. dragged and moved across a screen to represent movement); 
receiving a first input from the electronic device (Col. 8, ll. 62-67: “A user may utilize a graphical user interface to interact with the damage assessment application 112 through attached computer peripherals or touch-screen capability. In one embodiment, a user may select a specific part of the three-dimensional vehicle image to create a target illustrating damage”); and
generating a 3D reenactment of the vehicular incident that includes the 3D representations of the at least one vehicle and at least one non-vehicular object and based at least in part on the first input (Col. 8, ll. 19-42. In particular, a 3D reenactment of an accident is generated by recording movement of at least a symbol representing a vehicle involved in the accident).
Creath, however, does not disclose providing a message via the electronic device to request for an input.
In the same field of 3D virtual environment, Grossman teaches providing a message via an electronic device to request for an input which comprises manipulation of a 3D virtual object (Par. 66: “The design engine 105 then prompts the user to select a particular object within the 3D virtual environment to which the move/copy tool is applied”. Prompting could be interpreted as providing a message).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Creath by prompting, via the electronic device, the user to select a symbol 206 for manipulation. The motivation would have been to make the user interface more user-friendly by letting the user know what he or she could do with the symbols.

Regarding claim 2, Creath in view of Grossman teaches the method of claim 1, wherein the 3D reenactment includes: 
3D representations of static objects that remain unchanged and unmoved relative each other over a duration of the 3D reenactment, the least one non-vehicular object being one of the static objects (Fig. 2 of Creath illustrates a tree, which is a static object. Creath also discloses in col. 6, ll. 7-10 that other static objects can be added to an accident reconstruction: “Preloaded symbols 206 may include but are not limited to vehicles, objects, hazards, buildings and structures, roadways, people, animals, environmental aspects, and the like”); and 
3D representations of dynamic objects that change or move relative the static objects over the duration of the 3D reenactment, the at least one vehicle being one of the dynamic objects (Creath, col. 6, ll. 10-15: “At least one symbol 206 may have movement in the accident reconstruction to provide a more realistic visual representation of the accident occurrence. In one embodiment, a user may be able to click and drag a symbol 206 across a screen to represent movement”).

Regarding claim 3, Creath in view of Grossman teaches the method of claim 2, further comprising:
by the one or more processors: 
receiving a second input from the electronic device and being received via the electronic device (In Creath, the user can click or tap a symbol and then reposition it anywhere in the scene. This suggests that the electronic device receives multiple inputs, at least one for each symbol); and 
changing the dynamic objects over the duration of the 3D reenactment based at least in part on the second input (Creath, col. 6, ll. 10-15: “At least one symbol 206 may have movement in the accident reconstruction to provide a more realistic visual representation of the accident occurrence. In one embodiment, a user may be able to click and drag a symbol 206 across a screen to represent movement”, and col. 8, ll. 24-29: “a user may be able to click and drag a symbol 206 across a screen to represent movement. The accident reconstruction application 110 will receive data representing a change in position of a symbol 206 when a user drags the symbol from one position to another position (e.g., a starting position to an ending position)”).

Regarding claim 6, Creath in view of Grossman teaches the method of claim 1, wherein the non-vehicular object comprises one of a road piece, a road, a sidewalk, a traffic light, a traffic sign, a building, a parking lot, a railroad track, a person, a pole, an advertisement sign, a lane marker, an intersection, vegetation, a construction material, an item of construction equipment, a wall, or a landmark (Creath, col. 6, ll. 7-10: “Preloaded symbols 206 may include but are not limited to vehicles, objects, hazards, buildings and structures, roadways, people, animals, environmental aspects, and the like”).

Claims 7, 9 and 13 recite similar limitations as respective claims 1, 2 and 6, but are directed to a system comprising one or more processors and memory. Since Creath also discloses such a system (See claims 7-13, for example), these claims could be rejected under the same rationales set forth in the rejection of their respective claims.

Regarding claim 8, Creath in view of Grossman teaches the system of claim 7, wherein the image presented on the display includes a 3D representation of at least one non-vehicular object proximate the vehicular incident (As can be seen in Fig. 2 of Creath, the visual reconstruction of an accident scene 212 includes a 3D representation of a tree, which is a non-vehicular object), and the operations further comprise: 
providing a message via the electronic device, the message requesting an input comprising manipulation of the 3D representations of the at least one non-vehicular object, via the display of the electronic device, as part of the reenactment of the vehicular incident (Grossman, par. 66: “The design engine 105 then prompts the user to select a particular object within the 3D virtual environment to which the move/copy tool is applied”. Note that in Creath as modified by Grossman, the particular object could be a vehicular object or a non-vehicular object because the user could select a plurality of symbols 206 to add to the visual reconstruction of an accident scene, and the symbols 206 could be a vehicular object or a non-vehicular object); and 
receiving a second input from the electronic device and based at least in part on the message, the second input being received via the electronic device, wherein the 3D reenactment of the vehicular incident includes the 3D representation of the at least one non-vehicular object and based at least in part on the second input (In Creath, a user can click or tap on a first vehicular symbol (first input) and drag it to a first location in the 3D reenactment of an accident scene, then click or tap on a second non-vehicular symbol (second input) and drag it to a second location).

Regarding claim 10, Creath in view of Grossman teaches the system of claim 9, the operations further comprising:
receiving a third input from the electronic device and being received via the electronic device (In Creath, the user could select a plurality of symbols 206 to add to the visual reconstruction of an accident scene. Thus, the selection of a third symbol could be interpreted as a third input); and 
changing the dynamic objects over the duration of the 3D reenactment based at least in part on the third input (Creath, col. 8, ll. 24-29: “a user may be able to click and drag a symbol 206 across a screen to represent movement. The accident reconstruction application 110 will receive data representing a change in position of a symbol 206 when a user drags the symbol from one position to another position (e.g., a starting position to an ending position)”).

Claims 14, 15, 16, 17 and 20 recite similar limitations as respective claims 1, 8, 2, 10 and 6, but are directed to a computer-readable medium. Since Creath also discloses such a medium (See claims 1-6, for example), these claims could be rejected under the same rationales set forth in the rejection of their respective claims.

Claim(s) 4-5, 11-12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creath in view of Grossman, and further in view of Kudirka et al. (Pub. No. US 2018/0256962).

Regarding claim 4, Creath in view of Grossman teaches the method of claim 1, .
In the same field of virtual reality/mixed reality, Kudirka teaches presenting on a display of an electronic device a 3D representation of a virtual assistant configured to interact with a user (See pars. 65-66).
In light of Kudirka’s teaching of a 3D virtual assistant, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Creath by incorporating a 3D representation of a virtual assistant into the accident reconstruction process, wherein the virtual assistant would be configured to interact with the user to provide messages instructing the user what to do. The motivation would have been to provide training feedback in the form of, for example, a moving 3D avatar visible to the user in the virtual environment, which is essentially a virtual shadow user (Kudirka, par. 65).

Regarding claim 5, Creath in view of Grossman and Kudirka teaches the method of claim 4 further comprising, by the one or more processors and via a network, receiving information regarding the at least one vehicle, wherein the image further includes a visual indication of the at least one vehicle by the virtual assistant (Creath, col. 4, ll. 49-54: “The accident evaluation system 102 may also receive a request for data from the accident evaluation system 106. A request for data may include a request for report data, which may be used to annotate or supplement a visual perspective created by either of the software applications”. An annotation could be viewed as a visual indication).

Claims 11 and 12 recite similar limitations as respective claims 4 and 5, but are directed to a system comprising one or more processors and memory. Since Creath also discloses such a system (See claims 7-13, for example), these claims could be rejected under the same rationales set forth in the rejection of their respective claims.

Claims 18 and 19 recite similar limitations as respective claims 4 and 5, but are directed to a computer-readable medium. Since Creath also discloses such a medium (See claims 1-6, for example), these claims could be rejected under the same rationales set forth in the rejection of their respective claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613